Citation Nr: 0925253	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of left hip surgery.

2.  Entitlement to an initial rating higher than 10 percent 
for left lower extremity paresthesia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 1988.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke Virginia.  In that decision, the RO granted service 
connection for residuals of left hip surgery and assigned an 
initial disability rating of 10 percent, effective March 25, 
2004.  

In August 2007, the RO assigned a separate initial disability 
rating of 10 percent for left lower extremity paresthesia, 
also effective March 25, 2004.  This determination is also on 
appeal.  In his substantive appeal the Veteran had argued 
that he was entitled to a separate rating for the neurologic 
disability of the left lower extremity and that the combined 
rating for the hip disability should be 20 percent.  This 
could be construed as limiting the appeal to a claim for the 
20 percent rating.  AB v. Brown, 6 Vet. App. 35 (1993) (a 
claimant is presumed to be seeking the maximum benefit 
available under law, but can limit an appeal to a lesser 
benefit).  His representative has made additional argument on 
his behalf, however, and he has not withdrawn his appeal.  
The Board will, therefore, proceed to adjudicate entitlement 
to higher initial ratings for the hip disability.


FINDINGS OF FACT

1. The Veteran's left hip disability is manifested by flexion 
to 125 degrees, extension to 30 degrees, adduction to 25 
degrees, abduction to 45 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees.  There is no 
evidence of ankylosis or flail joint of the left hip.

2. The Veteran's service connected left hip disability is 
productive of mild sciatic neuritis of the left lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for residuals of left hip surgery have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5250-5255 (2008).

2.  The criteria for an initial rating higher than 10 percent 
for left lower extremity paresthesia have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.21, 4.27, 4.71a, Diagnostic Code (DC) 8620 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims for higher initial ratings for residuals of left 
hip surgery and left lower extremity paresthesia arise from 
the Veteran's disagreement with the initial ratings assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for residuals of left 
hip surgery and left lower extremity paresthesia.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for 
residuals of left hip surgery and left lower extremity 
paresthesia are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Hip Surgery Residuals

The residuals of the Veteran's left hip surgery are currently 
rated under 38 C.F.R. § 4.71a DCs 5299-5255.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the 
use of DCs 5299-5255 reflects that there is no diagnostic 
code specifically applicable to the Veteran's left hip 
disability, and that this disability is rated by analogy to 
impairment of the femur under DC 5255.  See 38 C.F.R. § 4.20 
(allowing for rating of unlisted condition by analogy to 
closely related disease or injury).

Rating under DC 5255 is appropriate because the Veteran's 
residuals of left hip surgery, which includes painful range 
of motion of the left hip, and impairment of the femur are 
both disabilities of the hip and thigh manifested by many of 
the same symptoms.  

The provisions of 38 C.F.R. § 4.71a, DCs 5250 to 5255 below, 
provide the criteria for rating hip and thigh disabilities.

DC 5250 requires ankylosis of the hip.  Favorable ankylosis 
of the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrants a 60 
percent disability rating.  A 70 percent disability rating is 
warranted for intermediate ankylosis.  A 90 percent 
disability rating is warranted for extremely unfavorable 
ankylosis, with the foot not reaching the ground, and the 
necessity of crutches.  

DC 5251 provides a maximum disability rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

DC 5252 provides a 10 percent disability rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent disability rating for limitation of flexion to 30 
degrees; a 30 percent disability rating for limitation of 
flexion to 20 degrees; and a 40 percent disability rating for 
limitation of flexion to 10 degrees.

DC 5253 provides a 10 percent disability rating where there 
is limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  A 
20 percent disability rating requires limitation of abduction 
with motion lost beyond 10 degrees.

DC 5254 provides an 80 percent disability rating for flail 
joint of the hip. 

Impairment of the femur under DC 5255 is rated as follows: a 
10 percent disability rating is warranted for malunion of the 
femur with slight knee or hip disability; a 20 percent 
disability rating is warranted for malunion of the femur with 
moderate knee or hip disability; a 30 percent disability 
rating is warranted for malunion of the femur with marked 
knee or hip disability; a 60 percent disability rating is 
warranted for fracture of the surgical neck of the femur with 
a false joint; a 60 percent disability rating is also 
warranted for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace; and an 80 percent disability 
rating is warranted for fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion (spiral or 
oblique fracture).

In this case, the Veteran's medical records reflect a slight 
left hip disability.  Dr. Kasman's July 2004 medical 
examination report indicated that the Veteran experienced 
pain and stiffness in his left leg, with pain radiating from 
the lateral and posterior thigh to the calf.  The Veteran 
reported that the pain was worse when raising his leg and 
"turning wrong".  Groin pain and pain when lying on the 
left side were denied.  Furthermore, the left hip was 
"nonirritable" on range of motion and X-rays revealed no 
bony abnormalities.

An August 2004 physical therapy consultation note indicates 
that range of motion of the left hip was within normal 
limits.  The left hip was minimally tender to palpation and 
posture and gait were normal. 

The report of an August 2004 VA examination indicates that 
flexion of the left hip was to 100 degrees with pain, 
extension was to 30 degrees with pain, adduction was to 25 
degrees with pain, abduction was to 40 degrees with pain, 
external rotation was to 60 degrees with pain, and internal 
rotation was to 40 degrees with pain.  Pain, fatigue, 
weakness, and lack of endurance were noted.  X-rays of the 
left hip revealed minimal osteoarthritis.  

The Veteran's posture and gait were normal, his feet showed 
no signs of abnormal weightbearing, and no crutches were 
used.  There was no evidence of ankylosis.  The Veteran 
reported constant pain in his left hip, groin, calf, and 
ankle as well as stiffness in his left quadriceps, calf, and 
ankle.  Flare-ups of such pain and stiffness were reported.  
Furthermore, the report indicated that the Veteran's 
disability caused the Veteran to limp, lose his balance, and 
lose sleep.  However, the Veteran did not report any 
incapacitation or time lost from work.   

A June 2007 VA examination report indicates that flexion of 
the left hip was to 125 degrees, extension was to 30 degrees, 
adduction was to 25 degrees, abduction was to 45 degrees, 
external rotation was to 60 degrees, and internal rotation 
was to 40 degrees.  

Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  X-rays of the left hip were within normal 
limits.  There were no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, subluxation, or 
guarding of movement of the left hip.  

The Veteran's posture and gait were normal, his feet showed 
no signs of abnormal weightbearing, and no assistive device 
was used for ambulation.  He reported weakness, stiffness, 
heat, giving way, lack of endurance, and fatigability 
associated with his left hip.  He denied pain, swelling, 
redness, locking, and dislocation.  Furthermore, the report 
indicated that there was no functional impairment or 
incapacitation resulting from the left hip disability.

Given the Veteran's normal gait and posture, minimal X-ray 
findings, minimal tenderness, and lack of other symptoms such 
as edema or effusion, the above evidence reflects that there 
is a slight hip disability with noncompensable range of 
motion.  Therefore, a rating in excess of 10 percent for 
residuals of left hip surgery is not warranted under DC 5255.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5255.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The August 2004 VA authorized examination report reflected 
that there were complaints of pain, fatigue, weakness, and 
lack of endurance associated with the Veteran's left hip.  
Flare-ups had also been reported.  The examiner did not 
report any additional limitation of motion due to these 
factors and the most recent examiner found no additional 
limitation due to these factors.  Even considering pain and 
other factors, the evidence does not support assignment of a 
higher rating under DCs 5251-5253, as the evidence does not 
reflect that the Veteran's pain, fatigue, weakness, and lack 
of endurance are so disabling to actually or effectively 
result in extension limited to 5 degrees, flexion limited to 
30 degrees, or abduction loss beyond 10 degrees-the 
requirements for the next higher percent ratings under DCs 
5251-5253.

In addition, the Veteran is not entitled to a rating under 
DCs 5250-5254 as there is no evidence of ankylosis or flail 
joint and only noncompensable limitation of motion.  X-rays 
have not been interpreted as showing flail joint.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).  The Veteran has consistently been 
found to have a normal or nearly normal range of motion; 
hence, he does not have ankylosis.

Accordingly, the preponderance of the evidence is against the 
grant of a rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Left lower extremity paresthesia

The Veteran's left lower extremity paresthesia is currently 
rated as neuritis of the sciatic nerve under 38 C.F.R. 
§ 4.71a DC 8620.  Neuritis of the sciatic nerve is evaluated 
in the same manner as paralysis of the sciatic nerve.  
Paralysis of the sciatic nerve is rated as follows: a 10 
percent disability rating is warranted for mild incomplete 
paralysis; a 20 percent disability rating is warranted for 
moderate incomplete paralysis; a 40 percent disability rating 
is warranted for moderately severe paralysis; a 60 percent 
disability rating is warranted for severe incomplete 
paralysis with marked muscular atrophy; and an 80 percent 
disability rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, 
DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.38 C.F.R. § 
4.124a.

In this case, the Veteran's medical records reflect mild 
sciatic neuritis of the left lower extremity.  In October 
2004 Dr. Grim indicated that although the results of the 
electromyograph study of the Veteran's left leg were mildly 
abnormal with findings consistent with a chronic neuropathic 
process, the nerve conduction studies in the left leg were 
normal. 

Dr. Radcliffe's October 2004 examination note indicates that 
straight leg raise was negative sitting and supine, tandem 
gate was normal, and toe and heel walks were both intact 
without weakness.  Tests of left lower extremity strength 
revealed the following findings: hip flexors-4/5, quadriceps-
4/5, gastrocnemius-5/5, tibialis anterior-4/5, extensor 
hallicus longus-3/5, and peroneus-5/5.  Patellar and achilles 
reflexes were +2 and there was a Babinski response to the 
plantar reflex.  Pinprick sensation was decreased in the left 
lower leg and foot.

Dr. Radcliffe's November 2004 examination note indicates that 
there were no significant changes regarding the Veteran's 
nerve condition and results of the straight leg raising and 
left lower extremity strength and reflexes were identical to 
those recorded at the October 2004 examination.  The Veteran 
denied numbness and indicated that his leg would tire 
quickly, especially when ascending stairs.

Dr. Krisztinicz's February 2005 consultation report indicated 
a diagnosis of, among other things, left hip and peroneal 
neuropathy.  Straight leg raise was negative. Tests of left 
lower extremity strength revealed that quadriceps, anterior 
tibialis, extensor hallucis, and gastrocnemius power were all 
5/5.  Patellar and heel cord reflexes were +1.  Pinprick 
sensibility hypoesthesia left L5 dermatome, Phalen, and 
Graenslen signs were all negative. There was positive Tinel 
sign over the peroneal nerve at the knee.  Furthermore, the 
Veteran reported intermittent numbness in the left hip, the 
low right back, and calf.  The assessment was L4-L5 
degenerative disc disease, status post iliotibial band 
release, and left hip and peroneal nerve neuropathy.

The June 2007 VA examination report indicated a diagnosis of 
paresthesia of the left lower extremity.  The peripheral 
nerve examination was within normal limits.  

Neurological examination of the lower extremities revealed 
that motor function was within normal limits and that sensory 
function was abnormal with findings of paresthesia in the 
lateral upper thigh and lower leg.  Left lower extremity 
reflexes revealed knee and ankle jerk of 2+.  The Veteran 
reported tingling, numbness, and abnormal sensation in the 
left leg.  Anesthesia, weakness, and paralysis were denied.  

The Veteran reported that due to the peripheral nerve 
condition, he had suffered from spontaneous localized pain 
(5/10 severity) characterized as burning, aching, sharp, and 
sticking in nature.  The pain was located at the posterior 
left calf  and would occur 4 times a year, with each episode 
lasting 2 weeks.  Furthermore, the Veteran reported that the 
ability to perform daily functions during flare-ups was 
reduced, but that he could function with medication.  The 
functional impairment caused by the Veteran's nerve 
disability was a decreased ability to exercise during flare-
ups.

At worst, the left leg neurologic disability has been 
manifested by decreased sensation and mildly decreased muscle 
strength.  Most recently, even these mild impairments were 
not found.  The Veteran has reported pain, but the 10 percent 
rating contemplates pain.  38 C.F.R. § 4.123.  Given the 
findings of at most mild disability, the preponderance of the 
evidence is against the grant of a rating based on more than 
mild incomplete paralysis, neuritis or neuralgia.  Therefore, 
a rating in excess of 10 percent for left lower extremity 
paresthesia is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21, 4.124a, DC 8620.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disabilities are pain, stiffness, and numbness.  These 
symptoms are contemplated by the applicable rating criteria.  
Thus, referral for consideration of an extraschedular 
evaluation for any of the service connected disabilities 
addressed herein is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.321(b)(1).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 10 percent for 
residuals of left hip surgery is denied.

Entitlement to an initial rating higher than 10 percent for 
left lower extremity paresthesia is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


